Title: To Thomas Jefferson from William Carmichael, 16 May 1786
From: Carmichael, William
To: Jefferson, Thomas



Sir
Madrid 16 May 1786

The inclosed copy of a Letter which I lately received from the Ct. D’Expilly contains the best information that I have it in my power to Afford your Excellency with respect to the Situation of our Affairs at Algiers. Mr. Lamb arrived at Alicant the 24th Ulto. and undoubtedly will have advised you of his proceedings after Mr.  Randalls departure. That Gentleman is now with me and avails himself of the present opportunity of Laying before you all the Information that he could collect. I expect Mr. Lamb soon at Aranjuez, to which place I go tomorrow and hope he will speedily receive instructions to regulate his future conduct.
If your Excellency after Communicating to Mr. Adams the Ct. D’Expilly’s Letter should think proper to sound the disposition of the Port, thro’ the Channel indicated, It will be a pleasure to me to receive your Instructions and orders. I take the Liberty of offering my services on this occasion because I think I can manage the Affair in such a manner as not to compromise the honor of Congress should any backwardness be apparent on the part of the Ministers of the Port.
Mr. Barclay arrived at Cadiz the 9th Inst. and I suppose may be now in Morrocco.
I have a Letter from the Spanish Charge des Affaires dated N.Y. the 13th of March, but no official Intelligence. I am sorry to find that no more than seven states have been represented for several Months past.
I drew on Messrs. Grand lately two bills of which I hope you will direct the payment. It will appear by my Accoumpts with the United States that I take no Liberties which I am not justifiable in doing.
The Spanish Negotiation with Algiers is not yet concluded. There is still a probability of delay. But too much has been done not to occasion a compliance with new pretentions. It is equally probable that the Courts of Naples and Portugal may not for some time at least affect their pacification.
I have the honor to be with the greatest respect Your Excys Most Obedt. & Humble Sert.,

Wm. Carmichael

